UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6433



ROBERT JOSEPH SLAVEK,

                                           Petitioner - Appellant,

          versus


GEORGE HINKLE, Warden Greensville Correctional
Center,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-1439)


Submitted:   December 28, 2005         Decided:     February 24, 2006


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Joseph Slavek, Appellant Pro Se. Virginia Bidwell Theisen,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Joseph Slavek seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    The order is not appealable unless a circuit justice or

judge     issues    a     certificate    of     appealability.        28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find both

that the district court’s assessment of his constitutional claims

is debatable or wrong and that any dispositive procedural rulings

by the district court are also debatable or wrong.                Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Slavek

has not made the requisite showing.             Accordingly, we deny Slavek’s

motion for a certificate of appealability and dismiss the appeal.

We   dispense      with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                        - 2 -